Citation Nr: 9927428	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-39 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in an amount calculated as $516.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
December 1946.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Committee on Waivers and 
Compromises (Committee) of the Chicago, Illinois, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  An overpayment of $516.00 was created when the veteran 
continued to receive improved pension benefits after his 
family income exceeded the income limitation for receipt of 
such benefits.

2.  Recovery of the indebtedness would cause the veteran 
financial hardship and defeat the purpose for which the 
benefit was intended.


CONCLUSION OF LAW

Recovery of an overpayment of VA improved pension benefits in 
the amount of $516.00 would be against equity and good 
conscience and, therefore, recovery is waived.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 1999); 38 C.F.R. §§ 1.963(a), 
1.965(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim seeking waiver of recovery of improved pension 
overpayment is well grounded.  It is plausible.  The Board 
also finds that all pertinent evidence needed has been 
obtained and, hence, there is no further duty to assist the 
veteran.  

The Committee determined that there was no fraud, 
misrepresentation or bad faith on the part of the veteran.  
The question remaining for resolution is whether recovery 
would be against equity and good conscience.  

The veteran had been in receipt of improved pension benefits 
for several years.  He had been advised on several occasions 
of his responsibility to report any changes in family income 
to the VA.  In October 1995 he was awarded improved pension 
benefits in the monthly amount of $167.00 effective January 
1, 1995 based on his countable income of $8,521.00 from 
Social Security and no other income for him or his spouse.

On March 20, 1996 a report of his medical expenses for the 
year 1995 was received from the veteran.  As a result of that 
report the amount of his pension benefits was recomputed and 
he was awarded $406.00 per month effective February 1, 1995 
and $172.00 per month effective January 1, 1996.  On April 
22, 1996 the veteran submitted a statement in which he 
reported that his wife had begun receiving Social Security 
benefits in the amount of $309.00 per month in January 1996.  
His pension benefits were then terminated because his family 
income exceeded the income limitation for pension 
eligibility.  Pension benefits were terminated effective 
January 31, 1996, the end of the month in which his wife 
began receiving Social Security benefits.  As a result of 
that action, an overpayment was created in the amount of 
$516.00 representing the amount of pension paid to the 
veteran for the months of February through April 1996.

In a Financial Status Report, VA Form 20-5655, dated in April 
1996 the veteran listed monthly income of $1,035.00, all from 
Social Security benefits.  He reported expenses totaling 
$1,170.00, however in arriving at that total he reported rent 
or mortgage payment of $200.00 and he also reported a $200.00 
monthly house payment as an installment debt.

In a Financial Status Report dated in December 1997 the 
veteran reported monthly income of $1,035.00 from Social 
Security benefits.  He reported expenses totaling $1,328.00, 
again apparently double counting his mortgage payment.  

The veteran testified at a hearing before a member of the 
Board at the RO in October 1998.  He stated that he was 
hospitalized at the time his wife started receiving Social 
Security benefits.  He testified that he had a second 
mortgage because he had to borrow money to pay a hospital 
bill.  He reported that he had to have someone to drive him 
to his doctor appointments because he could no longer see 
well enough to drive.  He stated that he did not submit the 
information about his wife's Social Security benefits right 
away because he was in and out of the hospital.  

In determining whether collection of the indebtedness would 
be against equity and good conscience, several factors are 
considered.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 
1.965(a).  These include fault of the debtor and balancing of 
faults.  In this case there is clearly some fault on the part 
of the veteran in failing to promptly report the fact that 
his wife began to receive Social Security benefits, thus 
increasing his family income.  He has attempted to explain 
his lateness in providing that information to the VA by 
asserting that he was in and out of the hospital during that 
time.  However, available medical records show only a few 
out-patient visits to VA facilities and no evidence of a 
hospital admission during the period from January to April 
1996.  The RO acted promptly to terminate the veteran's 
improved pension benefits after receiving notice of his 
increased family income.  Accordingly, there is no evidence 
of fault on the part of the VA in establishing the 
overpayment.

Another consideration is undue hardship.  While there are 
some inconsistencies in the veteran's financial status 
information, it appears that the veteran's monthly expenses 
exceed his monthly income by at least $100.00 and, perhaps, 
by as much as $300.00.  He has a monthly installment for the 
purchase of a truck of $220.00 and it is unclear how many 
payments are remaining, but completing payments on that 
contract would provide him with little excess money for 
repayment of the overpayment in question.  He has not 
asserted that he changed his position in reliance upon the VA 
benefits that he received.

The remaining factors for consideration in determining 
entitlement to waiver of recovery of an overpayment are 
whether recovery would defeat the purpose for which the 
benefits were intended and whether failure to make 
restitution would result in unfair gain to the veteran.  In 
this regard the Board notes that the veteran is now receiving 
substantially more family income than he had before his wife 
began receiving Social Security benefits and his family 
income exceeds the maximum amount to qualify for improved 
pension benefits.  Therefore, failure to make restitution 
would result in some unfair gain to the veteran since he was 
receiving benefits at the rate provided for a person with a 
much smaller family income than that which he actually 
received beginning in January 1996.  However, the purpose of 
improved pension benefits is presumably to provide the 
veteran a level of income at least minimally sufficient for 
subsistence.  Since it is shown that recovery would create a 
hardship, and that the veteran's reasonable expenses probably 
exceed his income, the Board finds that recovery would defeat 
the purpose of the benefit.

In summary, the VA was not at fault in creating the 
indebtedness.  The veteran was to some extent at fault in 
that he delayed reporting his increased family income for 
more than three months.  He did not change his position in 
reliance on the VA benefits that he received.  Failure to 
make restitution would result in unfair gain to the veteran.  
But recovery of the overpayment would defeat the purpose for 
which the benefits were intended, and the veteran would 
suffer financial hardship if he were required to repay the 
overpayment.  Balancing all these factors, the Board 
concludes that recovery of the overpayment in the amount of 
$516.00 would be against equity and good conscience and, 
therefore, should be waived.



ORDER

Waiver of recovery of an overpayment in an amount calculated 
as $516.00 is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

